Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 4 and 12 have been cancelled; Claims 1-3, 5-11, and 13-22 remain for examination, wherein claims 1, 9, and 19 are independent claims. There is no amendment since last office action dated 1/21/2022.

Previous Objections/Rejections
Previous rejection of Claims 1-3, 5-11, and 13-22 under 35 U.S.C. 103 as being unpatentable over Wegman et al (US 5,019332, thereafter US’332) has been withdrawn in view of the Applicant’s “Remarks/arguments with amendment” filed on 4/21/2021.
However, in view of Applicant’s “Remarks/arguments with amendment” and newly recorded reference(s), a new ground rejection has been listed as following, which make this action Non-Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Franks et al (US 2,256,614, thereafter US’614) in view of Kegerise et al (US 2,891,858, thereafter US’858).
Regarding claims 1-3, 5-11, 13-16 and 19-22, US’614 teaches an austenitic Cr-Ni steel for high temperature component application (claims of US’614). which reads on the claimed austenitic stainless steel (cl.1-3 and 5-8), turbine component (cl.9-11 and 13-16), and manufacturing process (cl.19). The composition comparison between instant claims 1-3, 5-11, 13-16 and 19-22 and the disclosures of US’614 (claims of US’614) is listed in following table. All of the major alloy composition ranges disclosed by US’614 overlap the claimed composition ranges, which is a prima facie case of obviousness. MPEP 2144.05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add proper amount of Cr, Ni, Mn, C, N, P, and Fe and excluding Nb, Mo, V, W, and B as disclosed by US’614 because US’614 teaches the same austenitic steel alloy throughout the disclosed ranges. Since US’614 specify all of the essential alloy compositions as recited in the instant claims 8 and 16, therefore, the alloy composition disclosed by US’614 reads on the “consisting of” language as recited in the instant claims 8 and 16. US’614 does not specify Si amount as recited in the instant claims. US’858 teaches an improved austenitic stainless steel alloys characterized by enhanced stress rupture properties at elevated temperatures for internal combustion engine valve (Col.1, lns.15-31 and Claims of US’858). All of the essential alloy composition disclosed by US’858 (Claims, Col.1, ln.51 to Col.2, ln.40 of US’858) overlap the claimed alloy composition ranges. MPEP 2144 05 I. US’858 specify including 1 wt% or less of Si (col.2, ln.26 of US’858). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add proper amount of Si as demonstrated by US’858 for the alloy of US’614 since both US’614 and US’858 teach the same austenitic Cr-Ni steel for high temperature component application as claimed throughout whole disclosing range and US’858 teaches applying proper composition to enhance stress rupture properties at elevated temperatures (Col.1, lns.15-31 of US’858).

Element
From instant Claims 1-3, 5-11, 13-16 and 19 (in wt%)
US’614 (in wt%)
(from cl.1-4) 
Overlapping  range
(in wt%)
Cr
20.0-21.5 (cl.1,8,9,16,19)
20.3-21.2 (cl.2,10)
20-30
20.0-21.5 (cl.1,8,9,16,19)
20.3-21.2 (cl.2,10)
Ni
8.5-10.0 (cl.1,8,9,16,19)
8.8-9.7 (cl.3,11)
5-25
8.5-10.0 (cl.1,8,9,16,19)
8.8-9.7 (cl.3,11)
Mn
4.6-4.9 (cl.1,8,9,16,19)
2-6
4.6-4.9 (cl.1,8,9,16,19)
Si
0.5-2.0 (cl.1,9,16,19)
0.5-1.0 (cl.8)
0.6-0.9 (cl.5,13)
--
1 or less US’818)
--
Overlapping from US’818
C
0.4-0.5 (cl.1,8-9,16,19)
0.42-0.48 (cl.6,14)
0.01-0.5
0.4-0.5 (cl.1,8-9,16,19)
0.42-0.48 (cl.6,14)
N
0.2-0.3 (cl.1,9,16,19)
0.22-0.28 (cl.7,15)
0.01-0.5
0.25-0.3 (cl.1,9,16,19)
0.25-0.28 (cl.7,15)
P
0.03 or less (cl.1,8,9,16,19)
Trace amount
0-trace amount (cl.1,8,9,16,19)
Excluding elements beyond impurity level
Nb
Mo
V
W
B
Nb Mo are optional
Nb: 0-impurity level
Mo: 0-impurity level
Other V, W, and B not intended adding
Fe
Balance + impurities
Balance + impurities
Balance + impurities

From claims 20-21


V
Less than 0.1 (cl.20)
Less than 0.05 (cl.21)
Trace amount
0 - Trace amount (cl.20)
0 - Trace amount (cl.21)

From claim 22


Mo
Less than 0.1
optional
0 - <0.1


Regarding claims 17-18, US’858 teaches an improved austenitic stainless steel alloys characterized by enhanced stress rupture properties at elevated temperatures for internal combustion engine valve (Col.1, lns.15-31 and Claims of US’858), which reads on the claimed limitations in the instant claims.

Response to Arguments
Applicant’s arguments to the art rejection to claims 1-3, 5-11, and 13-22 have been considered but they are moot on the newly ground rejection above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734